
	

113 S1250 IS: Transportation and Regional Infrastructure Project Bonds Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1250
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Wyden (for himself
			 and Mr. Hoeven) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide $50,000,000,000 in new transportation
		  infrastructure funding through bonding to empower States and local governments
		  to complete significant infrastructure projects across all modes of
		  transportation, including roads, bridges, rail and transit systems, ports, and
		  inland waterways, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation and Regional
			 Infrastructure Project Bonds Act of 2013 or
			 TRIP Bonds
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Our Nation's
			 highways, transit systems, railroads, ports, and inland waterways drive our
			 economy, enabling all industries to achieve growth and productivity that makes
			 America strong and prosperous.
				(2)The
			 establishment, maintenance, and improvement of the national transportation
			 network is a national priority, for economic, environmental, energy, security,
			 and other reasons.
				(3)The ability to
			 move people and goods is critical to maintaining State, metropolitan, rural,
			 and local economies.
				(4)The construction
			 of infrastructure requires combining skills from numerous occupations,
			 including those in the contracting, engineering, planning and design, materials
			 supply, manufacturing, distribution, and safety industries.
				(5)Investing in
			 transportation infrastructure creates long-term capital assets for the Nation
			 that will help the United States address its enormous infrastructure needs and
			 improve its economic productivity.
				(6)Investment in
			 transportation infrastructure creates jobs and spurs economic activity to put
			 people back to work and stimulate the economy.
				(7)Every billion
			 dollars in transportation investment has the potential to create up to 30,000
			 jobs.
				(8)Every dollar
			 invested in the Nation's transportation infrastructure yields at least $5.70 in
			 economic benefits because of reduced delays, improved safety, and reduced
			 vehicle operating costs.
				(9)Numerous experts
			 have noted that the estimated cost to maintain and improve our Nation's
			 highways, bridges, and other critical transportation infrastructure
			 significantly exceeds what is currently being provided by all levels of
			 government.
				(b)PurposeThe
			 purpose of this Act is to provide financing for additional transportation
			 infrastructure capital investments.
			3.Credit to
			 holders of TRIP bonds
			(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					54G.TRIP
				bonds
						(a)TRIP
				bondFor purposes of this subpart, the term TRIP
				bond means any bond issued as part of an issue if—
							(1)100 percent of
				the available project proceeds of such issue are to be used for expenditures
				incurred after the date of the enactment of this section for 1 or more
				qualified projects pursuant to an allocation of such proceeds to such project
				or projects by a State infrastructure bank,
							(2)the bond is
				issued by or for the benefit of a State infrastructure bank and is in
				registered form (within the meaning of section 149(a)),
							(3)the State infrastructure bank designates
				such bond for purposes of this section,
							(4)the term of each
				bond which is part of such issue does not exceed 30 years,
							(5)the issue meets
				the requirements of subsection (e),
							(6)the State
				infrastructure bank certifies that the State meets the State contribution
				requirement of subsection (h), as in effect on the date of issuance, and
							(7)the State
				infrastructure bank certifies the State meets the requirement described in
				subsection (i).
							(b)Qualified
				projectFor purposes of this section—
							(1)In
				generalThe term qualified project means a capital
				transportation infrastructure project of any governmental unit or other person,
				including roads, bridges, rail and transit systems, ports, and inland waterways
				proposed and approved by a State infrastructure bank, but does not include
				costs of operations or maintenance with respect to such project.
							(2)Certain
				projectsSuch term also includes any flood damage risk reduction
				project with a completed Report of the Chief of Engineers, with the proceeds of
				issued bonds available for a State to provide to the United States Army Corps
				of Engineers (under section 5 of the Act entitled An Act authorizing the
				construction of certain public works on rivers and harbors for flood control,
				and for other purposes, approved June 22, 1936 (33 U.S.C. 701h)) funds
				in excess of any required non-Federal cost share for such project.
							(c)Applicable
				credit rateIn lieu of section 54A(b)(3), for purposes of section
				54A(b)(2), the applicable credit rate with respect to an issue under this
				section is the rate equal to an average market yield (as of the day before the
				date of sale of the issue) on outstanding comparable-term corporate debt
				obligations (determined in such manner as the Secretary prescribes).
						(d)Limitation on
				amount of bonds designated
							(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any State infrastructure bank shall not
				exceed the TRIP bond limitation amount allocated to such bank under paragraph
				(3).
							(2)National
				limitation amountThere is a TRIP bond limitation amount for each
				calendar year. Such limitation amount is—
								(A)$5,000,000,000
				for 2014,
								(B)$5,000,000,000
				for 2015,
								(C)$10,000,000,000
				for 2016,
								(D)$10,000,000,000
				for 2017,
								(E)$10,000,000,000
				for 2018,
								(F)$10,000,000,000
				for 2019, and
								(G)except as
				provided in paragraph (4), zero thereafter.
								(3)Allocations to
				States
								(A)In
				generalThe TRIP bond limitation amount for each calendar year
				shall be allocated by the Secretary among the States such that each State is
				allocated 2 percent of such amount.
								(B)Return of
				unused allocationsAny allocation to a State under subparagraph
				(A) which remains unused on the last day of the calendar year for which the
				allocation was made shall be relinquished by the State and reallocated by the
				Secretary proportionally among participating States.
								(4)Carryover of
				unused issuance limitationIf for any calendar year the TRIP bond
				limitation amount under paragraph (2) exceeds the amount of TRIP bonds issued
				during such year, such excess shall be carried forward to 1 or more succeeding
				calendar years as an addition to the TRIP bond limitation amount under
				paragraph (2) for such succeeding calendar year and until used by issuance of
				TRIP bonds.
							(e)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the State infrastructure bank
				reasonably expects—
								(A)at least 100
				percent of the available project proceeds of such issue are to be spent for 1
				or more qualified projects within the 5-year expenditure period beginning on
				such date,
								(B)within the
				12-month period beginning on such date, to incur a binding commitment with a
				third party for such third party—
									(i)to spend at least
				10 percent of the proceeds of such issue within the 12-month period following
				the date of entering into such commitment, or
									(ii)to commence
				construction within the 12-month period following the date of entering into
				such commitment with respect to any qualified project or combination of
				qualified projects the costs of which account for at least 10 percent of the
				proceeds of such issue, and
									(C)to proceed with
				due diligence to complete such projects and to spend the proceeds of such
				issue.
								(2)Rules regarding
				continuing compliance after 5-year determinationTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year expenditure period beginning on the date of
				issuance, the State infrastructure bank shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
							(f)Recapture of
				portion of credit where cessation of complianceIf any bond which
				when issued purported to be a TRIP bond ceases to be such a bond, the State
				infrastructure bank shall pay to the United States (at the time required by the
				Secretary) an amount equal to the sum of—
							(1)the aggregate of
				the credits allowable under section 54A with respect to such bond (determined
				without regard to section 54A(c)) for taxable years ending during the calendar
				year in which such cessation occurs and each succeeding calendar year ending
				with the calendar year in which such bond is redeemed by the bank, and
							(2)interest at the
				underpayment rate under section 6621 on the amount determined under paragraph
				(1) for each calendar year for the period beginning on the first day of such
				calendar year.
							(g)TRIP Bonds
				Trust Accounts
							(1)In
				generalThe following amounts shall be held in a TRIP Bonds Trust
				Account (including 1 or more subaccounts) by each State infrastructure
				bank:
								(A)The proceeds from
				the sale of all bonds issued by or for the benefit of such bank under this
				section.
								(B)The amounts
				described in subsection (h).
								(C)Any earnings on
				any amounts described in subparagraph (A) or (B).
								(2)Use of
				fundsAmounts in each TRIP Bonds Trust Account may be used only
				to pay costs of qualified projects, pay interest (if any) on TRIP bonds, and
				redeem TRIP bonds, except that amounts withdrawn from the TRIP Bonds Trust
				Account to pay costs of qualified projects may not exceed the proceeds from the
				sale of TRIP bonds described in subsection (a)(1).
							(3)Use of
				remaining funds in TRIP bonds trust accountUpon the redemption
				of all TRIP bonds issued by the State infrastructure bank under this section,
				any remaining amounts in the TRIP Bonds Trust Account held by such bank shall
				be available to pay the costs of any qualified project in such State.
							(4)Applicability
				of Federal lawThe requirements of any Federal law, including
				titles 23, 40, and 49 of the United States Code, which would otherwise apply to
				projects to which the United States is a party or to funds made available under
				such law and projects assisted with those funds shall apply to—
								(A)funds made
				available under each TRIP Bonds Trust Account for similar qualified projects,
				other than contributions required under subsection (h), and
								(B)similar qualified
				projects assisted through the use of such funds.
								(5)InvestmentSubject
				to subsections (e) and (f), it shall be the duty of the State infrastructure
				bank to invest in investment grade obligations such portion of the TRIP Bonds
				Trust Account held by such Bank as is not, in the judgment of such bank,
				required to meet current withdrawals. To the extent cost-effective, investments
				should be made in securities that support infrastructure investment at the
				State and local level.
							(h)State
				contribution requirements
							(1)In
				generalFor purposes of subsection (a)(6), the State contribution
				requirement of this subsection is met if the State infrastructure bank has
				obtained a commitment, not later than the date of issuance of the bond, for
				deposit into the TRIP Bonds Trust Account equal annual installments sufficient,
				together with earnings thereon, to repay the principal of the TRIP bond at
				maturity.
							(2)State
				contributions may not include Federal fundsFor purposes of this
				subsection, State contributions shall not be derived, directly or indirectly,
				from Federal funds, including any transfers from the Highway Trust Fund under
				section 9503.
							(3)Requirements in
				lieu of any other matching contribution requirementsFor purposes
				of subsection (g)(4), the TRIP bond proceeds may be applied toward any State
				matching contribution requirement under any other Federal law.
							(i)Utilization of
				updated construction technology for qualified projectsFor
				purposes of subsection (a)(7), the requirement of this subsection is met if the
				appropriate State agency relating to the qualified project is utilizing updated
				construction technologies.
						(j)Other
				definitions and special rulesFor purposes of this
				section—
							(1)State
				infrastructure bank
								(A)In
				generalThe term State infrastructure bank means a
				State infrastructure bank established under section 610 of title 23, United
				States Code, and includes a joint venture among 2 or more State infrastructure
				banks. Such term also includes, with respect to any State that has not
				established a State infrastructure bank prior to the date of the enactment of
				this section, the State Department of Transportation of such State, or such
				other public instrumentality designated by the State to issue bonds under this
				section.
								(B)Special
				authorityNotwithstanding any other provision of law, a State
				infrastructure bank shall be authorized to perform any of the functions
				necessary to carry out the purposes of this section, including the making of
				direct grants to qualified projects from available project proceeds of TRIP
				bonds issued by such bank.
								(2)Prohibition on
				use of highway trust fundNotwithstanding any other provision of
				law, no funds derived from the Highway Trust Fund established under section
				9503 shall be used to pay for credits under this
				section.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or at the end of subparagraph (D),
					(B)by inserting
			 or at the end of subparagraph (E),
					(C)by inserting
			 after subparagraph (E) the following new subparagraph:
						
							(F)a TRIP
				bond,
							,
				and
					(D)by inserting
			 (paragraphs (3), (4), and (6), in the case of a TRIP bond) after
			 and (6).
					(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(vi)in the case of a TRIP bond, a purpose
				specified in section
				54G(a)(1).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 54G. TRIP
				bonds.
					
					.
			(d)Effective
			 dateThe amendments made by this Act shall apply to bonds issued
			 after December 31, 2013.
			
